DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	The filing of August 4, 2021 has been fully considered.  The amendments overcome the prior art rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is accounted for as set forth below.  Regarding the comments contending that the claimed device is intended to be used “for a simultaneous drainage of such fluids/oil,” these comments are not reflected in the currently pending claim scope.  Even if such language were included in claim 1, it would not differentiate over a device which is capable of being used in that manner.  See e.g. MPEP 2114.  The sections and explanations below are also responsive to the filing of August 4, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferguson (US 4,274,645) in view of Kelley (3,308,840) and further in view of Kolvek (US 6,158,610).
	Regarding claim 1, Ferguson discloses a leak containing device comprising: 
	a base (12) comprising a top surface and a bottom surface; 
	a liquid tank (11) comprising a top portion and a bottom portion, wherein the bottom portion of the liquid tank (11) is adjacent to the top surface of the base (12)(figure 1),	
	an outlet (25) formed in the lower portion of the liquid tank; 
	a plurality of wheels (19) attached to the bottom surface of the base (attached via 12, 17); 
	an intake portion (27, 32) comprising an opening near the top portion of the liquid tank; 
	a funnel (36) attached to the intake portion (27, 32), 
	wherein the funnel (36) and the intake portion (27, 32) lead into the liquid tank (11)(figure 1).
	Ferguson does not disclose that the liquid tank further comprises a ledge protruding from an inner side wall of the liquid tank and a removable debris screen positioned inside the liquid tank and supported by the ledge, the debris screen and the ledge separating an inside of the liquid tank into an upper portion and a lower portion, said debris screen being configured to keep debris from flowing into the lower portion of the liquid tank.

It would have been obvious to one skilled in the art to provide the device of Ferguson with a screen and a ledge, based on the teaching of Kelley, for the purpose of preventing accumulation of debris in the tank.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Ferguson also does not disclose that the outlet is below the debris screen and above the bottom portion of the liquid tank, the outlet penetrating the inner side wall of the liquid tank.
Kolvek teaches that it is known to provide an oil container with an outlet (at 3) which penetrates the inner side wall of the container (1), the outlet being disposed below the debris screed (7).  
It would have been obvious to one skilled in the art to modify the device of Ferguson in view of Kelley to rearrange the outlet to the sidewall of the tank, based on the teaching of Kolvek, as a routine selection of a known equivalent outlet configuration for performing the same function, and/or as a routine design choice.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


	Regarding claim 2, Ferguson discloses the intake portion comprises a lid (27) removably attachable to the top portion of the liquid tank (11)(removable via bold 30), wherein the lid comprises a lid stem (32), and wherein the funnel (36) is removably attachable to the lid stem (removable via bolt 34).

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferguson (US 4,274,645) in view of Kelley (3,308,840) and Kolvek (US 6,158,610) and further in view of Winger (US 1,994,844).
	Regarding claim 3, Ferguson, Kelley, and Kolvek account for the claimed subject matter substantially but do not disclose handles attached to the lid.  
	Winger teaches that it is known to provide an oil collection device with handles (9) on the lid (8).
It would have been obvious to one skilled in the art to make provide the device of Ferguson as modified with handles on the lid, based on the teaching of Winger, for the purpose of facilitating the easy and convenient manipulation of the lid.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	


	Regarding claim 4, Ferguson, Kelley, and Kolvek account for the claimed subject matter substantially but do not disclose a funnel stem extender comprising a top end and a bottom end, wherein the bottom end is removably attachable to the lid stem and the funnel is removably attachable to the top end of the funnel stem extender.
	Winger teaches that it is known in oil collection devices to use a funnel stem extender (21) comprising a top end and a bottom end, wherein the bottom end is removably attachable to the lid stem (13) and the funnel (11) is removably attachable to the top end of the funnel stem extender (21)(figure 1).
It would have been obvious to one skilled in the art to provide the device of Ferguson as modified with a funnel stem extender in the configuration taught by Winger for the purpose of being able to remove the funnel for convenient cleaning or storage.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferguson (US 4,274,645) in view of Kelley (3,308,840) and Kolvek (US 6,158,610) and further in view of Benoit (US 5,706,873)
	Regarding claim 6, Ferguson, Kelley, and Kolvek account for the claimed subject matter substantially, but do not disclose that the outlet comprises a hose bib.

It would have been obvious to one skilled in the art to provide the device of Ferguson as modified with two hose bibs in the configuration taught by Benoit for the purpose of being able to drain oil away from the tank to a remote location, or to reliable direct oil into an auxiliary container.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferguson (US 4,274,645) in view of Kelley (3,308,840) in view of Kolvek (US 6,158,610) and Benoit (US 5,706,873) and further in view of Marchese (US 4,793,557)
	Regarding claim 7, Ferguson, Kelley, Kolvek, and Benoit account for much of the claimed subject matter as set forth above, including a plurality of hose bibs attached near the bottom of the liquid tank, but does not specifically state that the hose bibs are different sizes.  
	Marchese teaches that it is known to use different size hose bibs to allow for the connection of different size hoses (figure 1; column 2, lines 45-48).
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferguson (US 4,274,645) in view of Kelley (3,308,840) and Kolvek (US 6,158,610) and further in view of Few (US 2003/0079799)
	Regarding claim 8, Ferguson accounts for the claimed subject matter substantially as discussed above, but does not disclose a hose hanger attached to the device.
	Few teaches that it is known to provide a fluid changing device with a hose hanger (figure 1).	
	It would have been obvious to one skilled in the art to provide the device of Ferguson as modified with a hose hanger based on the teaching of Few for the purpose of organizing and retaining a hose.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	 

Other Prior Art
	The attached PTO-892 form lists references which are not cited above but are considered relevant to this application, including:
	Wilson (US 6,345,692) teaches an oil changing device with an outlet (44) including a hose attachment (figure 1); and
	Chang (US 7,213,621) teaches an oil changing device with a funnel (3), a tank (1), and wheels (101)(figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799